DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Response to Arguments
Applicant’s arguments, see pg. 6, filed 09/24/2021, with respect to the 112(b) written description rejection of claims 1-10 have been fully considered and are persuasive.  The 112(b) written description rejection of claims 1-10 has been withdrawn. 
Applicant's arguments filed 09/24/2021 with respect to the 35 U.S.C. §102(a)(2) rejection of claims 1-4, have been fully considered but they are not persuasive. 
Applicant contends that Naoki does not disclose “a distance between a position at which lane change of the vehicle according to the received operation is expected to be completed and a position at which the vehicle enters the branch road”. The Examiner disagrees because, Naoki teaches determining if a maneuver can be performed before an intersection (branch road) in ¶0091-96 and generating a trajectory if maneuver can safely be made (also in ¶0091-96)

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim 1 is objected to because the claims recites the term “predetermined condition” however the .  Appropriate correction is required.
 
Claim Interpretation
The claims are no longer interpreted under 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the language “a predetermined distance or a distance calculated on the basis of a speed of the vehicle” is used in lines 17-19 and again in lines 22-23, It is unclear if this language is referring to the same predetermined distances or different predetermined distances.  
claims 2-4, 9, and 10 depend from claim 1 and are rejected for the same reason.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14 uses the language “recalculate a second route”.  However the claims do not indicate that a second route is calculated.  As best understood the second route is calculated when it is determined that a user no longer wishes to travel on a first route. 
Claims 15-16 depend from claim 14 and are rejected for the same reason. 
Claims 15-16 also use the language “recalculate a second route” and “recalculate a third route”. However the claims do not indicate that a second/third route is calculated. Furthermore it is unclear what the third route is referring to, and as best understood by the Examiner the third rout would be the first route (i.e the route is not changed.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2012216069 (Naoki et al.).
With respect to claims 1
, 13 Naoki discloses: A vehicle control system (see at least Fig 1 and 2; #1; and ¶0015-16) comprising a processor (see at least Fig 1 and 2; #1; and ¶0015-16) configured to execute instructions to : 
search for a route along which a vehicle is to travel to a destination (see at least Fig 1; #1 and #100; and ¶0015, ¶0046, and ¶0116; Discussing determining the travel rout.); 
execute automated driving (see at least Fig 1 and 2; #100; and ¶0016) to cause the vehicle to automatically travel along the searched route (see at least Fig 1-3; #100 and S5; and ¶0006, ¶0015, and ¶0065-67; Discussing following a route if the current route if the operator does not intervene; 
receive an operation performed by an occupant of the vehicle (see at least Fig 1; #13; and ¶0017); and 
to recalculate the route (see at least Fig 1-3, #100 and S3-5; and ¶0035 and ¶0059-61) when an operation performed by the occupant is received (see at least Fig 3; S3-5; and ¶0059-61; Discussing determining if a joystick is operated and the vehicle is within a predetermined distance to an intersection.) to cause the vehicle to travel in a direction out of the route at a branch road (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.) and a predetermined condition is satisfied (see at least Fig 3-6; S3; and ¶0059-61, wherein the predetermined condition comprises:
a distance between a position of the vehicle when the reception unit receives an operation indicating an instruction to automatically change the traveling lane of the vehicle (see at least Fig 3-6; S3; and ¶0059-61) and a position at which the vehicle enters the branch road is within a predetermined distance or a distance calculated on the basis of a speed of the vehicle (see at least Fig 3-6; S3; and ¶0059-61, ¶0069, and ¶0092-97; Discussing determining if an intersection is within a certain distance of the vehicle, and determining the vehicle traveling track based on vehicle speed.); and
a distance between a position at which lane change of the vehicle according to the operation received by the reception unit is expected to be completed (see at least Fig 3-6; S3; and ¶0059-61 and ¶0092-97; Discussing determining if an intersection is within a certain distance based on vehicle speed.) and a position at which the vehicle enters the branch road is within a predetermined distance or a distance calculated on the basis of a speed of the vehicle (see at least Fig 3-6; S3; and Discussing determining if an intersection is within a certain distance of the vehicle, and determining the vehicle traveling track based on vehicle speed.).
With respect to claim 2
Naoki discloses:
wherein the processor is further configured to receive an operation indicating an instruction to automatically change a traveling lane of the vehicle (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.).
 With respect to claim 3
Naoki discloses:
wherein the processor is further configured to receive an operation to change a steering angle of the vehicle (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated which would cause the steering angle to change.).
With respect to claim 4
Naoki discloses:
wherein the predetermined condition comprises that it is difficult to cause the vehicle to travel along the searched route (see at least ¶0046-48; Discussing determining roads that the vehicle can travel on and calculating a path with the lowest level of danger.).
With respect to claim 13 and 14
Naoki discloses: A vehicle control system comprising a processor (see at least Fig 1 and 2; #1; and ¶0015-16) configured to execute instructions to: 
search for a route along which a vehicle is to travel to a destination (see at least Fig 1; #1 and #100; and ¶0015, ¶0046, and ¶0116; Discussing determining the travel rout.); 
execute automated driving of causing the vehicle to automatically travel along the searched route (see at least Fig 1-3; #100 and S5; and ¶0006, ¶0015, and ¶0065-67; Discussing following a route if the current route if the operator does not intervene;); 
receive an operation performed by an occupant of the vehicle (see at least Fig 1; #13; and ¶0017); and
recalculating the route on the basis of a predetermined condition (see at least Fig 3; S3-5; and ¶0059-61; Discussing determining if a joystick is operated and the vehicle is within a predetermined distance to an intersection.) when an occupant of the vehicle has performed an operation to cause the vehicle to travel in a direction out of the route at a branch road (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.).
With respect to claim 15
Naoki discloses: wherein the instructions further comprise instructions to:
recalculate a third route to return to the first route when the operation is received to cause the vehicle to travel in the direction out of the first route at the branch road and the relative position of the vehicle with respect to the branch road satisfies a condition of relative position (see at least Fig 3; S3-5; and ¶0059-65 Discussing staying on or switching a route depending on the position of the vehicle with respect to the branch point. The examiner notes that as best understood this would read on the vehicle staying on the same route. Also see 112 above.); and 
recalculate the second route to travel in the direction out of the first route when the operation is received to cause the vehicle to travel in the direction out of the first route at the branch road and the relative position of the vehicle with respect to the branch road does not satisfy the condition of relative position (see at least Fig 3; S3-5; and ¶0059-65 Discussing staying on or switching a route depending on the position of the vehicle with respect to the branch point. Also see 112 above.).
With respect to claim 16:
Naoki discloses: wherein the instructions further comprise instructions to: 
recalculate a third route to return to the first route when the operation is received to cause the vehicle to travel in the direction out of the first route at the branch road and the relative position of the vehicle with respect to the branch road satisfies a condition of relative position (see at least Fig 3; S3-5; and ¶0059-65 Discussing staying on or switching a route depending on the position of the vehicle with respect to the branch point. The examiner notes that as best understood this would read on the vehicle staying on the same route. Also see 112 above.); 
recalculate the second route to travel in the direction out of the first route when the operation is received to cause the vehicle to travel in the direction out of the first route at the branch road and a distance between the vehicle and the branch road is within a predetermined distance (see at least Fig 3; S3-5; and ¶0059-65 Discussing staying on or switching a route depending on the position of the vehicle with respect to the branch point. Also see 112 above.); and 
recalculate the third route to return to the first route when the operation is received to cause the vehicle to travel in the direction out of the first route at the branch road and the distance between the vehicle and the branch road is equal to or more than the predetermined distance (see at least Fig 3; S3-5; and ¶0059-65 Discussing staying on or switching a route depending on the position of the vehicle with respect to the branch point. The examiner notes that as best understood this would read on the vehicle staying on the same route. Also see 112 above.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2012216069 (Naoki et al.) in view of US 2018/0314252 (Asakura et al.).
with respect to claim 9 
Naoki does not specifically teach:
determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the recalculated route; and
continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner. 
However Asakura teaches:
determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the recalculated route (see at least Fig 2-8; A2-4, S8, S26, S46; and ¶0087-93; Discussing determining if a driving mode is switched.); and
continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner (see at least Fig 2-8; A2-4, S8, S26, S46; and ¶0087-93; Discussing determining if a driving mode is switched.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by having a determiner configured to determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the route recalculated by the searcher, wherein the automated driving controller is configured to continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner as taught by Asakura because doing so would ensure the driver is able to take over control of the vehicle.  Thus making the system safer. 
With respect to claim 10
Naoki does not specifically teach:
wherein the processor is further to provide notification of a shift to manual driving when terminating execution of the automated driving.
However Asakura teaches:
a notifying unit configured to provide notification of shift to manual driving when the automated driving controller terminates execution of the automated driving (see at least Fig 2 and 5; P3, P8, A2, A4, and S1-2; and ¶0065-68).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by providing notification of shift to manual driving when the automated driving controller terminates execution of the automated driving, as taught by Asakura because .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665